
	

114 HR 823 IH: Educating Tomorrow’s Engineers Act of 2015
U.S. House of Representatives
2015-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 823
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2015
			Mr. Tonko (for himself, Mr. McKinley, Mr. Kennedy, and Mr. Rodney Davis of Illinois) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To better integrate STEM education into elementary and secondary instruction and curricula, to
			 encourage high-quality STEM professional development, and to expand
			 current mathematics and science education research to include engineering
			 education.
	
	
 1.Short titleThis Act may be cited as the Educating Tomorrow’s Engineers Act of 2015. IAmendments to the Elementary and Secondary Education Act of 1965 AEngineering standards and assessments 111.Academic standards (a)Standards and measurementSection 1111(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)) is amended—
 (1)in paragraph (1), by adding at the end the following new subparagraph:  (G)Integration of engineering skills and practices into science standardsEach State plan shall demonstrate that the State has incorporated engineering design skills and practices into the science standards required under subparagraph (C).; and
 (2)in paragraph (3)(C)(v)(II)— (A)by striking beginning not later than school year 2007–2008, measure and inserting Measure; and
 (B)by inserting (including engineering design skills and practices) after science. (b)Effective dateThe amendments made by subsection (a) shall apply with respect to school years beginning on or after July 1, 2018.
 112.Grants for state assessments and related activitiesParagraph (1) of section 6111 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7301) is amended by inserting , including the integration of engineering design skills and practices into science assessments and standards, before required by section 1111(b).
				BProfessional development and instructional materials
				121.Teacher and principal training and recruiting fund
 (a)State use of fundsSection 2113(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6613(c)) is amended by adding at the end the following new paragraph:
						
 (19)Developing and providing professional development and instructional materials for STEM subject areas, including computer science and engineering..
 (b)Local use of fundsSection 2123(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6623(a)) is amended—
 (1)by redesignating paragraph (10) as paragraph (9); and (2)by adding at the end the following new paragraph:
							
 (10)Developing and providing professional development and instructional materials for STEM subject areas, including computer science and engineering..
 122.STEM partnershipsPart B of title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6661 et seq.) is amended—
 (1)in the part heading, by striking Mathematics and science partnerships and inserting Stem partnerships; (2)in section 2201—
 (A)by striking mathematics and science each place the term appears and inserting STEM; and (B)in subsection (a)(4), by striking engineering, mathematics, and science and inserting STEM; and
 (3)in section 2202— (A)in the section heading, by striking Mathematics and science and inserting STEM;
 (B)in subsection (b)(2)— (i)in subparagraph (A), by striking mathematics and science and inserting STEM;
 (ii)in subparagraph (B), by striking student academic achievement in mathematics and science and inserting student academic achievement in STEM; and (iii)in subparagraph (C), by striking mathematics and science and inserting STEM;
 (C)in subsection (c)— (i)in each of paragraphs (1) and (2), by striking mathematics and science and inserting STEM;
 (ii)in paragraph (3), in the matter preceding subparagraph (A), by striking mathematics and science each place the term appears and inserting STEM; (iii)in paragraph (4)—
 (I)in the matter preceding subparagraph (A), by striking mathematics, engineering, and science majors and inserting individuals with a baccalaureate degree in a STEM field; (II)in each of subparagraphs (A) and (C), by striking mathematics, engineering, or science each place the term appears and inserting a STEM field;
 (III)in subparagraph (B), by striking mathematics and science and inserting STEM; and (IV)in subparagraph (D), by striking mathematics, engineering, or science backgrounds and inserting backgrounds in STEM fields;
 (iv)in paragraph (5), by striking mathematics and science curricula each place the term appears and inserting STEM curricula; (v)in paragraph (6), by striking mathematics and science and inserting STEM;
 (vi)in paragraph (7), by striking mathematics or science each place the term appears and inserting STEM; (vii)in paragraph (8)—
 (I)by striking mathematics and science and inserting STEM; (II)by striking and engineers and inserting engineers, and other professionals in STEM fields; and
 (III)by striking science and mathematics and inserting STEM; (viii)in paragraph (9), by striking mathematics and science and inserting STEM; and
 (ix)in paragraph (10)— (I)by striking mathematics and science teachers and inserting STEM teachers; and
 (II)by striking mathematics and science careers (including engineering and technology) and inserting careers in STEM fields; (D)in subsection (d)(2), by striking mathematics and science teaching and inserting STEM teaching; and
 (E)in subsection (e)(2)— (i)in subparagraph (A), by striking mathematics and science and inserting STEM;
 (ii)in subparagraph (B), by inserting and a strategy for integrating engineering into the science assessments in accordance with section 1111(b)(3) before the semicolon at the end; and
 (iii)in subparagraph (C)— (I)in clause (i), by striking mathematics and science and inserting STEM;
 (II)in clause (ii), by striking in mathematics, engineering, or the sciences and inserting in a STEM field; and (III)in clause (iii)—
 (aa)by striking mathematics and science and inserting STEM subjects; and (bb)by striking mathematics, engineering, and science and inserting a STEM field.
									CAfter school programs
 131.21st century learning centersSection 4205(a)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7175(a)(2)) is amended by striking mathematics and science and inserting STEM.
				DRural education
 141.Rural and low-income school programSection 6222(a)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7351a(a)(2)) is amended by inserting and professional development in the area of engineering education before the period at the end.
				EGeneral provisions
 151.DefinitionsSection 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) is amended— (1)by redesignating paragraphs (42) and (43) as paragraphs (43) and (44), respectively; and
 (2)by inserting after paragraph (41) the following:  (42)STEMThe term STEM means—
 (A)science, technology, engineering, and mathematics; and (B)other academic subjects that build on the subjects described in subparagraph (A), such as computer science..
					IIAmendments to the Education Sciences Reform Act of 2002
 201.DefinitionsSection 102 of the Education Sciences Reform Act of 2002 (20 U.S.C. 9501) is amended— (1)by redesignating paragraph (23) as paragraph (24); and
 (2)by inserting after paragraph (22) the following:  (23)STEMThe term STEM means—
 (A)science, technology, engineering, and mathematics; and (B)other academic subjects that build on the subjects described in subparagraph (A), such as computer science..
 202.Research on engineering educationPart A of title I of the Education Sciences Reform Act of 2002 (20 U.S.C. 9511 et seq.) is amended by adding at the end the following new section:
				
					121.Research on engineering education
 (a)In generalThe Secretary, acting through the Director, shall support, directly or through grants or contracts, research on engineering education, including studies and evaluations that—
 (1)identify and assess how science inquiry and mathematical reasoning can be connected to engineering design in kindergarten through grade 12 curricula and teacher professional development;
 (2)identify best practices and promising innovations in the field of kindergarten through grade 12 engineering education; and
 (3)include any other information or assessments the Secretary of Education may require. (b)DisseminationThe Secretary shall, based on the results of the research described in subsection (a), disseminate information and analysis to the public, and provide technical assistance to State educational agencies, on best practices and promising innovations in the field of kindergarten through grade 12 engineering education..
 203.National Center for Education ResearchPart B of title I of the Education Sciences Reform Act of 2002 (20 U.S.C. 9531 et seq.) is amended— (1)in section 131(b)(1)(C), by striking mathematics, science and inserting STEM; and
 (2)in section 133(a)(11), by striking mathematics and science and inserting STEM.  